 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN ALLEN,                                         Case No. 1:18-cv-00808-LJO-EPG (PC)
12                 Plaintiff,                             ORDER FOLLOWING TELEPHONIC
                                                          DISCOVERY AND STATUS
13         v.                                             CONFERENCE
14   DR. LOPEZ, et al.,                                   (ECF NOS. 37 & 41)
15                 Defendants.
16

17          Kevin Allen (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action filed pursuant to 42 U.S.C. § 1983.
19          On September 9, 2019, the Court held a discovery and status conference
20   (“Conference”). Plaintiff telephonically appeared on his own behalf. Counsel Sean Lodholz
21   telephonically appeared on behalf of Defendants.
22          For the reasons stated on the record at the Conference, IT IS ORDERED that:
23              1. Plaintiff’s motion to compel (ECF No. 37) is DENIED. As to Defendants’
24                  request for expenses, Defendants have thirty days from the date of service of this
25                  order to show that Plaintiff can afford to pay.
26   \\\
27   \\\
28

                                                      1
 1              2. Plaintiff’s motion for appointment of pro bono counsel (ECF No. 41) is
 2                 DENIED without prejudice.
 3
     IT IS SO ORDERED.
 4

 5
       Dated:     September 10, 2019                        /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
